

116 HR 3705 IH: Saving Workers by Eliminating Economic Tampering Act
U.S. House of Representatives
2019-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3705IN THE HOUSE OF REPRESENTATIVESJuly 11, 2019Mr. Perry (for himself, Mr. Kelly of Pennsylvania, Mr. Joyce of Pennsylvania, and Mr. Smucker) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo repeal the sugar program under the Federal Agriculture Improvement and Reform Act of 1996 and certain other programs relating to sugar, and for other purposes. 
1.Short titleThis Act may be cited as the Saving Workers by Eliminating Economic Tampering Act or the SWEET Act. 2.Repeal of sugar program (a)In generalSection 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) is repealed.  
(b)Flexible marketing allotments for sugar and tariff rate quotasPart VII of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa et seq.) is repealed. (c)Feedstock flexibility programSection 9010 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8110) is repealed. 
